Case: 16-10404      Document: 00513722100         Page: 1    Date Filed: 10/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-10404
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 18, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JASON PAUL ROBERTS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CR-267-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jason Paul Roberts raises
issues that are foreclosed by United States v. Schofield, 802 F.3d 722 (5th Cir.
2015). In Schofield, 802 F.3d at 729-31, we held that a violation of 18 U.S.C.
§ 1470 qualified as a sex offense for purposes of the Sex Offender Registration
Notification Act (SORNA) and that SORNA’s residual clause is not ambiguous




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10404   Document: 00513722100    Page: 2   Date Filed: 10/18/2016


                               No. 16-10404

or unconstitutionally vague.   Accordingly, Roberts’s motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                    2